15Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.   	 Based on Patent Board Decision on 8/31/2021, the rejections of record is withdrawn. Upon further review and further search, including applicants filed IDS containing the prior arts as filed on 9/24/2021, examiner did not find any prior art alone or in combination which can be used to address the BPAI comments to reject the claims further in this application. Therefore, the application has been considered in condition for allowance as discussed in detail below.
Therefore, claims 1-4, 7, 11, 12, 14, 17, 21 have been allowed. 

Status of the application
3.	Claims 1-4, 7, 11, 12, 14, 17, 21, 24-28, 34-35, 37, 54 and 55 were pending in this application.
Withdrawn claims 24-28, 34-35, 37, 54, 55 have been further cancelled by examiner’s amendment. 
Claims 1-4, 7, 11, 12, 14, 17, 21 have been allowed.

Examiner’s amendment
4.	Applicants’ representative Mr. Donald R. Bunton, Reg. No.74,364 approved on 11/10/2021 to cancel the withdrawn claims 24-28, 34-35, 37, 54, 55. 


Reasons for allowance
5.	It is to be noted that BPAI had decision on 8/31/2021 to “Reverse” and therefore, the office action has been withdrawn.
	Examiner did further search including the latest submitted IDS and prior arts on 9/24/2021 and did not find any prior art alone can anticipate and/or alone or in combination with proper teaching suggestive motivation (TSM) can make prima facie case of obviousness rejection. Therefore, according to the Patent Board Decision on 8/31/2021, the application has been considered to be in condition for allowance.	

Conclusion
6. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792                            

/DONALD R SPAMER/Primary Examiner, Art Unit 1799